HAMITER, Justice.
Applicable and controlling here is our decision rendered April 23, 1951 (rehearing refused May 28, 1951), in' Montegut v. Louisiana State Board of Dentistry, 219 La. 307, 52 So.2d 862. There we declined appellate jurisdiction of a mandamus proceeding in which the relator sought only to compel the Louisiana State Board of Dentistry to issue to him a license for the practicing of dentistry in Louisiana without requiring his taking an examination, our reason being that authority for entertaining an appeal in such an action is not granted to us by Section 10, Article 7 of the Louisiana Constitution of 1921. Similarly, in this cause the relator seeks only to compel, by mandamus, the State Board of Veterinary Medical Examiners to examine him, and to issue a license, for the *819practicing of veterinary medicine and surgery in the State of Louisiana.
Therefore, it is ordered that this cause be transferred to the Court of Appeal, First Circuit, pursuant to the provisions of L.S.A.-R.S. 13:4441, 13:4442, the record to be filed in such court by appellant within thirty days from the date on which this decree shall become final; otherwise, the appeal shall stand dismissed.